UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIA RACINE,

                                Plaintiff,

       -v-
                                                           CIVIL ACTION NO.: 20 Civ. 9469 (PGG) (SLC)


KOCH INDUSTRIES, INC., JULIA KOCH, an
                                                                              ORDER
individual, MARY KOCH, an individual, and
MATADOR SECURITY COMPANY NY, LLC,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court has received records from Verizon Wireless (“Verizon,” the “Verizon Records”)

responsive to Plaintiff Felicia Racine’s subpoena (the “Verizon Subpoena” (ECF No. 37-1 at 8–9)).

At the May 6, 2021 discovery conference, the Court ordered (the “May 6 Order”) that “Verizon

[] notify the parties when records responsive to the [Verizon] [S]ubpoena are ready for

production, and the parties shall then notify the Court of their agreed mechanism for Verizon []

to transmit the [Verizon] [R]ecords to the Court directly. (ECF No. 38 at 2). The Court also

ordered      that   “[t]he   parties   shall   jointly   submit   to   the   Court   (by   email   to

Cave_NYSDChambers@nysd.uscourts.gov) an explanation of relevant individuals’ telephone

numbers and any additional information that would assist Judge Cave’s in camera review of the

Verizon [R]ecords.” (Id.)

       The parties did not notify the Court of the mechanism for Verizon to transmit the

[R]ecords to the Court as required by the May 6 Order.
         By Monday, June 7, 2021, the parties shall jointly email the Court the information

required by the May 6 Order, including, at a minimum, an explanation of relevant individuals’

telephone numbers.


Dated:         New York, New York
               June 2, 2021

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge




                                              2
